Citation Nr: 0008596	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a March 2000 hearing before the 
undersigned Board member.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The claim for service connection for PTSD is not 
plausible.

3.  The claim for service connection for peripheral 
neuropathy secondary to exposure to Agent Orange is not 
plausible.






CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for peripheral 
neuropathy secondary to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, to include the veteran's June 1977 
discharge examination, are negative for psychiatric 
disability and for peripheral neuropathy.

During a September 1994 VA psychiatric examination, the 
diagnosis was "schizophrenia as reported by patient, appears 
to be currently in remission, also alcohol abuse, rule out 
alcohol dependency."

During an October 1998 VA examination, the veteran complained 
of intermittent numbness and tingling in the hands.  His 
examination was essentially normal with the exception of 
functional overlay, and the reliability of his history and 
examination with respect to the sensory examination was 
unreliable given his underlying psychiatric difficulties.  
EMG testing was suggested to evaluate the possibility of 
lumbosacral radiculopathy, although the veteran's examination 
was normal and revealed no significant neurological problems.

Numerous VA records of treatment of record contain no 
diagnosis of PTSD or peripheral neuropathy.  A record of 
treatment in August 1997 reflects that the veteran was 
informed that his symptoms appeared to be related to paranoid 
schizophrenia rather than PTSD.  Upon being told this, he 
became somewhat belligerent, stating that he thought he was 
"entitled" to services in the PTSD clinic, and that he 
wanted a "diagnosis of PTSD" to help him in his claim 
process.  (Quotes in original).  Generally, the psychiatric 
diagnoses reflected in the VA medical records are of 
schizophrenia or drug abuse.

During his March 2000 RO hearing, the veteran testified that 
he was exposed to Agent Orange while cleaning a ship.  He 
said that his brother had been on the ship during an earlier 
period and reported to him that Agent Orange was once stored 
on the ship.  The veteran also testified as to PTSD 
stressors, including seeing a friend's decomposing corpse 
being taken out of the water and witnessing a plane crashing 
on the deck of an air craft carrier on which he was 
stationed.  The veteran stated he had been treated for PTSD, 
but also stated he had never been told directly by a doctor 
that he had PTSD.  He said at one point during the hearing 
that no doctor had told him that he had peripheral neuropathy 
due to exposure to Agent Orange, but at another point 
testified that that he had been told by a VA physician that 
he had peripheral neuropathy and that he was exposed to Agent 
Orange.  He said he remembered doctors writing something down 
on this subject, but indicated that he thought he was unable 
to read it.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

The nexus requirement for a well-grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  See Caluza, 7 
Vet. App. at 506.  

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
service, the diseases listed in 38 C.F.R. § 3.309(e) shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

Subject to the above provisions, service connection is 
warranted for acute and subacute peripheral neuropathy that 
manifests itself to a degree of 10 percent at or within a 
year after the date of the last exposure to an herbicide 
agent.  Acute or subacute peripheral neuropathy is peripheral 
neuropathy which appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. §§ 3.307, 3.309(e).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

In the present case, there is no competent evidence of acute 
or subacute peripheral neuropathy within a year of exposure 
to Agent Orange.  Therefore, service connection for 
peripheral neuropathy may not be presumed.  38 C.F.R. 
§§ 3.307, 3.309(e).

Additionally, there is no medical evidence of inservice 
peripheral neuropathy and no current diagnosis of peripheral 
neuropathy.  Accordingly, the claim for service connection 
for peripheral neuropathy must be denied as not well 
grounded.  Caluza;  Epps.

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation;  and medical evidence of a nexus between service 
and the current PTSD disability."  Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997).

In the present case, there is no medical diagnosis of PTSD, 
and no medical "nexus" evidence linking claimed current 
PTSD to an inservice stressor.  Accordingly, the claim for 
service connection for PTSD must be denied as not well 
grounded.

The veteran has alluded to additional records of treatment 
which have not been made part of the record.  During his 
March 2000 Board hearing the veteran stated that he had never 
been told by a doctor directly that he had PTSD (though the 
Board acknowledges the veteran's opinion that he had been 
"treated" for PTSD, which the Board interprets as the 
veteran's lay-opinion that he has PTSD notwithstanding a lack 
of a diagnosis of PTSD), and that no doctor had told him that 
he had exposure due to exposure to Agent Orange (though the 
Board acknowledges the veteran's contention later in the 
hearing that he had at some point been told he had peripheral 
neuropathy and that he had been exposed to Agent Orange).  
After close consideration, the Board cannot find cause the 
construe to the veteran's statements as indicating that the 
outstanding VA records of treatment would be relevant to the 
claims on appeal, and neither the veteran nor his 
representative have made an explicit contention to this 
effect.  There is, in the Board's view, no reasonable 
possibility that the outstanding records of treatment would 
include records of diagnosis or treatment for PTSD or 
peripheral neuropathy.  Accordingly, a remand for these 
records would not be appropriate in this case. 

ORDER

The claim for service connection for post-traumatic stress 
disorder (PTSD) is denied.

The claim for service connection for peripheral neuropathy 
secondary to exposure to Agent Orange is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 
- 5 -


- 6 -


